Citation Nr: 0211793	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for paroxysmal 
dystonic choreoathetosis, currently evaluated as 10 percent 
disabling.

(The issue of entitlement to service connection for a 
cervical spine injury, claimed as secondary to the service-
connected movement disorder, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to 
December 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On April 25, 2002, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.

In an April 25, 2002 statement, the appellant withdrew his 
claims of entitlement to a compensable evaluation for hearing 
loss of the left ear and entitlement to an increased 
evaluation for tinnitus.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
injury, claimed as secondary to the service-connected 
movement disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After providing the notice and reviewing any response to the 
notice from the appellant or his representative, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's paroxysmal dystonic choreoathetosis is 
manifested by infrequent episodes of buckling of the right 
side of his body, which are well controlled by phenobarbital.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for paroxysmal dystonic choreoathetosis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Codes 8105, 
8106 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA treatment records from September 1997 to June 1999 include 
notes regarding the appellant's paroxysmal dystonic 
choreoathetosis.  In September 1997 his movement disorder was 
noted to be well controlled on medications.  In March 1998 it 
was noted the phenobarbital had helped control considerably 
the appellant's movement disorder.  In November 1998 it was 
noted that his abnormal movements were controlled with 
phenobarbital.

At a June 1999 VA miscellaneous neurological disorders 
examination, the appellant reported a history of spells 
during which his right upper extremity and right lower 
extremity would drawn in or flex toward his body.  In 1996 
his cervical spine was injured and lower extremity paralysis 
resulted.  He had been diagnosed with paroxysmal dystonic 
choreoathetosis.  He came to the examination in a wheelchair.  
He stated that he did not have much in the way of the 
dystonic symptoms.  They were seldom present.  On 
examination, his motor strength was full in the upper 
extremities.  He was quite muscular and fit.  He was not able 
to get out of his wheelchair.  His reflexes were symmetric 
and normal in the upper extremities.  In the lower 
extremities, he was hyperreflexic.  Except for a brief moment 
when the appellant was using his left hand to pick up his 
left leg and had some flexion of his right elbow, the 
examiner saw no evidence of any posturing.  As soon as the 
appellant let go of his left leg and stopped straining, he 
did not have any further apparent dystonic posturing.  The 
examiner explained that the appellant may well suffer from 
paroxysmal dystonic choreoathetosis, but the examiner was 
unable to document it from physical examination.

At an April 2002 hearing, the appellant testified that he 
took 100 milligrams of phenobarbital every morning to control 
his movement disorder.  He stated that the medication seemed 
to control his symptoms, although he reported occasional 
episodes of his right arm jerking for no apparent reason.  
His leg did not jerk, but he opined that that might have been 
because of his lower extremity paralysis.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 2000 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the evidence required for a higher disability 
rating for chorea type disorders.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SOC informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Because the appellant has 
not identified any additional relevant records, the fact that 
VA has not explained whether VA or the appellant will obtain 
evidence is not prejudicial to the appellant.

As for VA's duty to assist a veteran, VA records of treatment 
of the appellant have been obtained.  The appellant has not 
identified any additional treatment records regarding his 
movement disorder.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, that was fulfilled by 
providing a VA examinations to the appellant in June 1999.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Disabilities from neurological conditions and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory, or mental function.  Psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbance of gait, tremors, visceral manifestations, injury 
to the skull, etc., are to be especially considered referring 
to the appropriate bodily system.  38 C.F.R. § 4.120 (2001).

The appellant's paroxysmal dystonic choreoathetosis is rated 
as 10 percent disabling under Diagnostic Code 8199-8106.  The 
appellant's diagnosed paroxysmal dystonic choreoathetosis 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2001).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2001).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2001).  Therefore, his service-connected paroxysmal dystonic 
choreoathetosis is rated according to the analogous condition 
of Huntington's chorea under Diagnostic Code 8106.  Under 
Diagnostic Code 8106, Huntington's chorea is rated as 
Sydenham's chorea.  Sydenham's chorea is rated under 
Diagnostic Code 8105.  A 10 percent disability rating is 
assigned for mild Sydenham's chorea.  To warrant a 30 percent 
disability rating, Sydenham's chorea must be moderate in 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8105, 8106 
(2001).

All of the evidence of records presents a similar portrayal 
of the current state of the appellant's movement disorder.  
Although the June 1999 VA examination showed only a limited 
episode of dystonic movement, the presence of his disorder is 
well-documented in his medical records and is not in dispute.  
As to the degree of the appellant's symptoms, the medical 
records show, and the appellant's own testimony confirms, 
that the symptoms of his movement disorder are well 
controlled with phenobarbital.  He has occasional jerking of 
his right side extremities, although principally of the upper 
extremity since the paralysis of his lower extremities.  
Because the appellant's symptoms are controlled well by 
phenobarbital, his movement disorder cannot be described as 
more than mild in nature.  A moderate level of symptomatology 
is not shown.  The appellant does not meet the criteria for a 
30 percent disability rating for his movement disorder under 
Diagnostic Code 8106.  Accordingly, the preponderance of the 
evidence is against an increased disability rating for the 
appellant's service-connected paroxysmal dystonic 
choreoathetosis, currently evaluated as 10 percent disabling.


ORDER

An increased disability rating for the appellant's paroxysmal 
dystonic choreoathetosis, currently evaluated as 10 percent 
disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


